DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 2, 4-7, 9-13, 15-18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 9, and 12-16 of copending Application No. 16/655,160 (reference application).
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions of instant claims 1, 2, 4-7, 9-18, and 19 represent a genus of which the inventions described by claims 8, 9, and 12-16 of copending Application No. 16/655,160 are species.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).  Claims 8, 9, and 12-16 of copending Application No. 16/655,160 represent a species of instant claims 1, 2, 4-7, 9-18, and 19 since the display module claimed in Application No. 16/655,160 is foldable about two bending axes while that recited in the instant claims is required to be foldable about one axis but is written with open language that includes embodiment with more than one folding axes.  Additionally, regarding the creep value claimed in Application No. 16/655,160, since creep is a measure of viscoelastic behavior and the viscosity of a material decreases with increasing temperature, one of ordinary skill in the art would expect a layer exhibiting a creep value of up to 800% when a load of 3 N is maintained for 2 hours at room temperature to satisfy the creep values of instant claims 1 and 18.
	Regarding the limitations directed to adhesion forces in claims 4-7, 9, 10, and 20, since the adhesive recited in 8, 9, and 12-16 of copending Application No. 16/655,160 appears to be made of the same material (i.e. acryl-based resin) exhibiting the same storage modulus and creep value, one of ordinary skill in the art would expect it to have adhesion forces that satisfy the limitations of claims 4-7, 9, 10, and 20.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 3 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/655,160 in view of Bu et al. (US 2020/0123408 A1).
	Claim 12 of copending Application No. 16/655,160 recites all the limitations of claims 3 and 19 except for the presence of a hard coating layer disposed on the polymer film of the window with the adhesive layer disposed directly on the hard coating layer.
	Bu et al. is directed to a composition for use as an optically clear hardcoat (paragraph 0001).  The hard coat may be used to protect foldable displays (paragraph 0006).  The hard coat may be applied to a polymer layer over a glass display screen (paragraph 0045).
	It would have been obvious to one of ordinary skill in the art to apply a hard coat laminated to a polymer layer to the window of claim 12 of copending Application No. 16/655,160 as a means for providing protection to the window.  Additionally, it would be obvious to apply the adhesive layer directly on the hard coat since there is no teaching or suggestion that other layers should intervene.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/655,160 in view of Yoshizumi (US 2016/0037657 A1).
	Claim 12 of copending Application No. 16/655,160 recites all the limitations of claim 8 except for the use of a glass substrate having a thickness of about 300 m or less as the window.
	Yoshizumi is directed to a foldable display device (paragraph 0012).  The radius of curvature of the display may be as low as 1 mm (paragraph 0016).  Using glass as a substrate improves the barrier property against water and oxygen (paragraph 0163).  The glass has a thickness of 20 to 200 m (paragraph 0164).
	It would have been obvious to one of ordinary skill in the art to use a glass layer having a thickness of 20 to 200 m as the window substrate in the display device of claim 12 of copending Application No. 16/655,160 to provide the resulting device with improved water and oxygen barrier properties.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/655,160 in view of Inoue et al. (US 2009/0087650 A1).
	Claim 16 of copending Application No. 16/655,160 recite all the limitations of claim 14 except for the use of an adhesion force control agent in the acryl-based resin of the adhesive layer.
	Inoue et al. is directed to an optical adhesive comprising an acrylic polymer (abstract).  Inoue et al. teach that such adhesive may conveniently contain additives, such as tackifiers (paragraph 0071).  A tackifier reads on an adhesion force control agent since it affects the adhesion of the adhesive.
	It would have been obvious to one of ordinary skill in the art to add a tackifier to adhesive recited in claim 16 of copending Application No. 16/655,160 as convenient since the courts have held the selection of a known material (e.g. a tackifier) based on its suitability for its intended use (e.g. additive in an acrylic optical adhesive) supported a prima facie obviousness determination.  See MPEP 2144.07.


Prior Art
Lee et al. (US 2017/0200915 A1) - directed to a foldable display device comprising a display panel, polarizing member, and window with bonded together with adhesive members each having a storage modulus of about 5 to 50 kPa at -25 oC (paragraph 0008) - represent the closest prior art.  The adhesive members each have thicknesses of 25-100 m (paragraphs 0013-0014).  The adhesive of the adhesive members may be an acrylic, silicone-based, or polyurethane polymer (paragraph 0142).
	Lee et al. are silent regarding the creep value of their adhesive when a shear stress of about 2000 Pa is maintained for about 10 minutes at about 60 oC.  One of ordinary skill in the art would not expect the creep value of the adhesive of Lee et al. to inherently have a creep value satisfying the limitations of claims 1 or 18 since the creep value of the instant adhesive is chosen, in part, to allow the resulting adhesive to be removed without leaving behind any residue after detachment (e.g. see paragraph 0005 on page 2, paragraph 0093 on page 23, and paragraph 00120 on page 31).  By contrast, the creep of the adhesive of Lee et al. is chosen to provide their adhesive with reduced interlayer peeling (e.g. paragraphs 0128-0130) without consideration given to possible residue left behind were the adhesive to be detached.  As such, not only would there be no reason to presume that the adhesive of Lee et al. has a creep value inherently satisfying the limitations of claims 1 and 18, but also one of ordinary skill in the art would have no motivation to adjust the creep value to within the claimed range since the adhesive of Lee et al. is not designed to perform the same functions as that of the instant invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787